Blodgett, District Judge.
This ease involves the alleged infringement of complainants’ star trade-mark, the origin and title to which are set out in the bill substantially as in the preceding case of Same Complainants v. Blumberg, 51 Fed. Rep. 829. The infringement charged against defendant consists in the use of the words “ Lone Star,” and symbol of a single star on shirts and underwear made or sold by defendant. I am of opinion that the prefix of the word “Lone” to the word and symbol “Star” in defendant’s trade-mark is an infringement of the complainants’ star trade-mark, as applied to shirts, underwear, etc. It is a mark and designation of defendant’s goods which may give color to the assumed right to sell defendant’s goods as “Star Shirts,” “Star Underwear,” “Star Goods,” etc., and thereby deceive purchasers and users into the belief that they are buying the genuine complainants’ goods. A decree for an injunction and accounting may be entered.